-22DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 34, 45 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikori et al. (9,409,390) (hereinafter Nishikori et al.).
Regarding Claim 1, Nishikori et al. teaches a printing apparatus  (100, Fig. 1) comprising: at least one printhead (11, Fig. 2A) including a plurality of chips (114, 115, Fig. 2A, each including a plurality of nozzle arrays (141, 142, 143, 144, Fig. 3) which are arranged in a predetermined nozzle array direction and each of which is formed from a plurality of nozzles (13, Fig. 3) and energy generation elements (not shown in figures) provided in correspondence with the nozzles (13) of each nozzle array (141, 142, 143, 144) and each configured to generate energy to be used to discharge ink [Column 7 lines 10-65, Column 8 lines 33-60]; a driving unit (not shown in the figures) configured to sequentially drive print elements corresponding to nozzles (13) of each of a plurality of groups into which the plurality of nozzles (13) of each nozzle array (141, 142, 143, 144) included in the printhead (11) are divided by setting nozzles (13) successive in the nozzle array direction as one group [Column 9 lines 7-43]; and moving unit  (105, Fig. 3) configured to move the printhead (11) in a direction intersecting the nozzle array direction based on input relating to a predetermined test pattern printed on a print medium by the printhead to correct a slant of the printhead (11) [Column 6 lines 43-64, Column 15 lines 31-Column 19 line 17; 20-Column 20 line 35].

Regarding Claim 34, Nishikori et al. teaches the apparatus (100), wherein the printhead is a full-line printhead (11) having a print width corresponding to the width of the print medium [Column 7 lines 10-21; 25-35, Column 8 lines 33-60, see also Fig. 3].

Regarding Claim 45, Nishikori et al. teaches the apparatus (100),  a correction method for a printing apparatus  (100, Fig. 1) comprising: at least one printhead (11, Fig. 2A) including a plurality of chips (114, 115, Fig. 2A, each including a plurality of nozzle arrays (141, 142, 143, 144, Fig. 3) which are arranged in a predetermined nozzle array direction and each of which is formed from a plurality of nozzles (13, Fig. 3) and energy generation elements (not shown in figures) provided in correspondence with the nozzles (13) of each nozzle array (141, 142, 143, 144) and each configured to generate energy to be used to discharge ink [Column 7 lines 10-65, Column 8 lines 33-60]; a driving unit (not shown in the figures) configured to sequentially drive print elements corresponding to nozzles (13) of each of a plurality of groups into which the plurality of nozzles (13) of each nozzle array (141, 142, 143, 144) included in the printhead (11) are divided by setting nozzles (13) successive in the nozzle array direction as one group [Column 9 lines 7-43], the method comprising: moving the printhead (11) in a direction intersecting the nozzle array direction according to a predetermined test pattern printed on a print medium by the printhead to correct a slant of the printhead (11) [Column 6 lines 43-64, Column 15 lines 31-Column 19 line 17; 20-Column 20 line 35].
Allowable Subject Matter
Claims 23-33, 35-43, and 46-54 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 23 is the inclusion of the limitation of an apparatus that includes an actuator that rotates about as a rotation axis, a direction perpendicular to a nozzle array direction and a direction intersecting the nozzle array direction and rotates a printhead around the rotation axis.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 24-30 is the inclusion of the limitation an apparatus that includes an analysis unit to analyze the predetermined test pattern read, and a calculation unit to calculate a slant of a printhead with respect to a reference based on a result of the analysis by the analysis unit, wherein a printing shift between printheads is calculated further by the calculation unit based on the result of the analysis unit.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 31-33 is the inclusion of the limitation an apparatus that includes a position in an intersecting direction of at least one nozzle of a plurality of groups is arranged while being shifted in a direction in which a landing shift of a printing position caused by the driving is canceled.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claims 34-36 is the inclusion of the limitation an apparatus that includes wherein a printhead is a full-line printhead having a print width corresponding to a width of the print medium.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 37 is the inclusion of the limitation of an apparatus that includes wherein a print medium comprises a transfer medium having an ink image formation area and to transfer an ink image to a sheet.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.		
The primary reason for the allowance of claims 38-42 is the inclusion of the limitation an apparatus that includes an analysis unit to analyze the predetermined test pattern read, and a calculation unit to calculate a slant of a printhead with respect to a reference based on a result of the analysis by the analysis unit, wherein the predetermined test pattern includes at least three tile patterns coordinates of three points  are acquired from the tile patterns based on the result of the analysis by the analysis unit, wherein a printing shift between printheads is calculated further by the calculation unit based on the result of the analysis unit.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 43 is the inclusion of the limitation of an apparatus that includes wherein correction for slant in each of a plurality of chips is not performed.  It is this limitation found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claim 44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 44 is the inclusion of the limitation an apparatus that includes a moving unit configured to move the printhead in a direction intersecting the nozzle array direction based on input relating to a slant of the printhead to correct the slant of the printhead.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 46 is the inclusion of the method that includes the method steps of an actuator that rotates about as a rotation axis, a direction perpendicular to a nozzle array direction and a direction intersecting the nozzle array direction and rotates a printhead around the rotation axis.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.	
The primary reason for the allowance of claims 47-53 is the inclusion of the method that includes the method steps of analyzing a test pattern read in a reading, calculating a slant of a printhead with respect to a reference based on a result of the analyzing, wherein in calculating, a printing shift between the printheads based on the result of the analyzing is calculated.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 54 is the inclusion of the method that includes the method steps of a position intersecting direction of at least one nozzle of a plurali8ty of groups is arranged while being shifted in a direction in which a landing shift of a printing position caused by the driving is canceled.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Claim 55 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for the allowance of claim(s) 55 is the inclusion of a correction method that includes the method steps of moving a printhead in a direction intersecting a nozzle array direction based on input relating to a slant of a printhead to correct the slant of a printhead.  It is these steps found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853